Citation Nr: 1209128	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dizziness and residuals of a Japanese beetle shot.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral leg disability.  

4.  Entitlement to service connection for a bilateral knee disorder, including arthritis.  

5.  Entitlement to service connection for bilateral hand numbness, including as secondary to claimed arthritis of the bilateral knees.  

6.  Entitlement to service connection for a respiratory disorder, including as secondary to arthritis of the bilateral knees. 

7.  Entitlement to service connection for basal cell carcinoma (also claimed as a skin condition), including as secondary to arthritis of the bilateral knees.   

8.  Entitlement to service connection for hypertension, including as secondary to arthritis of the bilateral knees.  

9.  Entitlement to service connection for bilateral wrist numbness, including as secondary to arthritis of the bilateral knees.   

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to service connection for a colon disorder (also claimed as diarrhea), including as secondary to arthritis of the bilateral knees. 

12.  Entitlement to service connection for a prostate disorder, including as secondary to arthritis of the bilateral knees. 

13.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to arthritis of the bilateral knees. 

14.  Entitlement to service connection for a back disorder, including as secondary to arthritis of the bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to August 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Board found that new and material evidence had been received to reopen the claim for service connection for a bilateral knee disability.  Prior to adjudicating the claim on the merits, it remanded that issue, as well as the other 13 issues on appeal, to the Agency of Original Jurisdiction (AOJ).  

In an undated report of contact in 2008, the Veteran advised VA that with the exception of tinnitus, the remaining claims for service connection were all claimed as secondary to his bilateral knee disability.  In the Board's November 2010 decision it mistakenly referred to some of the service connection claims as being secondary to a bilateral leg disorder or a back disorder.  As such, the Board has recharacterized some of the issues on appeal to accurately reflect the Veteran's contentions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Finally, the evidence reveals that in July 1951, the Veteran was wounded in combat after receiving a shell fragment wound to his right shoulder.  Current VA outpatient treatment records note treatment for arthritis of multiple joints.  As such, the Board infers a claim for entitlement to service connection for residuals of a shell fragment wound to the right shoulder.  This issue has not been developed or adjudicated by the AOJ, and accordingly, it is referred to the AOJ for additional development.  

In addition, while the Veteran is claiming tinnitus herein, it was apparent during a VA audiologic examination in March 2009 that he is also seeking to reopen a claim of service connection for bilateral hearing loss.  This issue has not been developed or adjudicated by the AOJ, and accordingly, it is referred to the AOJ for additional development.  


FINDINGS OF FACT

1.  In a May 2001 decision, the RO denied claims for entitlement to service connection for malaria, dizziness and residuals of a Japanese beetle shot, and a bilateral leg disability.  

2.  Evidence received since the May 2001 decision by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim for service connection for malaria.  

3.  Evidence received since the May 2001 decision by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim for service connection for dizziness and residuals of a Japanese beetle shot.  

4.  Evidence received since the May 2001 decision by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral leg disability.  

5.  The Veteran served in combat during active duty service in Korea and is presumed to have sustained an injury to his bilateral knees in combat.  The Veteran did not have a bilateral knee disability upon separation from active duty.  He first received medical treatment for a bilateral knee condition many years after separation from service.  A current bilateral knee disability is not the result of any incident or incidents of the Veteran's period of active military service.  

6.  Bilateral hand numbness was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

7.  A respiratory disorder was not shown to be present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

8.  A skin condition to include basal cell carcinoma was not shown to be present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

9.  Hypertension was not shown to be present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

10.  A disability manifested by bilateral wrist numbness was not shown to be present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

11.  On VA examination in March 2009, the Veteran denied having tinnitus.  There is no probative evidence showing a current disability manifested by tinnitus.  

12.  A colon disorder (also claimed as diarrhea) was not shown to be present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

13.  Prostate cancer was not shown to be present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

14.  Diabetes mellitus, type II was not shown to be present in service or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

15.  A back condition was not shown in service and is not alleged to have been incurred in combat, was not shown to be present for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  A May 2001 RO decision that denied service connection for malaria, dizziness and residuals of a Japanese beetle shot, and a bilateral leg disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

2.  The criteria to reopen a claim of entitlement to service connection for malaria have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria to reopen a claim of entitlement to service connection for dizziness and residuals of a Japanese beetle shot have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.   The criteria to reopen a claim of entitlement to service connection for a bilateral leg disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The criteria for service connection for a bilateral knee disability with arthritis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

6.  The criteria for service connection for bilateral hand numbness have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

7.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 

8.  The criteria for service connection for a skin condition to include basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

9.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

10.  The criteria for service connection for bilateral wrist numbness have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

11.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

12.  The criteria for service connection for a colon disorder (also claimed as diarrhea) have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

13.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

14.  The criteria for service connection for a diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in an October 2008 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA disability determination records have been obtained.  In addition, the RO has obtained service personnel and service treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, the Veteran has not been afforded a VA examination in connection with the claims to reopen.  However, as it pertains to the claim for residuals of malaria, dizziness and Japanese beetle shot, and bilateral leg disorder, the Board finds, herein, that new and material evidence has not been received, and that the evidence does not indicate either any current disability or any relationship between the current disability and an injury sustained during the Veteran's active duty service.  Hence, a remand for an opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  

An examination has been provided with respect to the claims for service connection for a bilateral knee disability and a back disability in December 2010.  The examination report reflects that the examiner reviewed the Veteran's claims file, conducted a physical examination, and considered the Veteran's lay statements as to the etiology of the claimed disabilities.  The examiner provided an initial opinion in December 2010 and a supplemental opinion in September 2011.  While the examiner was not able to provide the requested opinion without resorting to speculation, he provided sufficient rationale why an opinion could not be provided.  Given such, and as discussed further herein, the Board finds that remanding the matter for additional opinion is not required.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(Holding that an examiner must provide an adequate rationale prior to concluding that an opinion could not be provided without resort to speculation.).    

As to the remaining claims on appeal, the Veteran alleges that the claimed disabilities are secondary to a bilateral knee disability.  As the Board herein finds that service connection is not warranted for a bilateral knee disability, an examination for an opinion as to secondary service connection is moot.  In addition, the evidence does not indicate any relationship between the claimed disabilities and the Veteran's active duty service.  As such, remanding for an opinion as to etiology of the disability is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  New and Material Evidence Claims

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as these, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Here, in a May 2000 decision, the RO denied claims of entitlement to service connection for malaria, dizziness and residuals of a Japanese beetle shot, and a bilateral leg disability.  As a result of the passage of the VCAA, in May 2001, the RO advised the Veteran that it would review the decision and offered the Veteran an opportunity to submit additional evidence or argument.  Later that month, the RO again denied the claims.  As to the malaria claim, the RO found that while the Veteran was treated for malaria in service, there was no evidence of current residuals of malaria.  As to the claim for dizziness and residuals of a Japanese beetle shot, the RO found that there was no evidence of treatment for a disability manifested by dizziness nor was there evidence that the Veteran had a current disability due to receiving a shot or an experimental immunization during service.  Finally, as to the bilateral leg disability claim, the RO found that there was no evidence linking any current bilateral leg disability to the Veteran's active duty service.  

Evidence before the RO included the Veteran's service treatment records and VA outpatient treatment records.  The service treatment records reveal that the Veteran was treated for malaria in June 1952.  His service separation examination in August 1953 did not reveal any current residuals of malaria.  The service treatment records did not contain evidence of a Japanese beetle shot, dizziness, or a bilateral leg disability.  

The Veteran was notified of that decision but did not initiate an appeal.  As such, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Moreover, in the one-year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claimed disabilities that would require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  

In July 2008, the Veteran filed a claim seeking to reopen service connection for malaria, dizziness and residuals of a Japanese beetle shot, and a bilateral leg disability.  

Evidence received since the May 2001 decision includes numerous VA treatment records and the results of a December 2010 VA examination.  As it pertains to the claim for malaria, however, the VA records do not show findings that the Veteran has malaria or malaria-related residuals.  Moreover, the evidence received does not reveal that malaria went unresolved in service, nor does it show any malaria-related continuity of symptoms since service discharge.  As such, the evidence received is not and material and does not require that VA reopen the finally denied claim.  

As to the claim for dizziness and residuals of a Japanese beetle shot, while the evidence received shows medical treatment for a variety of conditions, they do not show treatment for a disability manifested by dizziness.  In addition, none of the VA treatment records describe any current disability that is due to receiving an experimental Japanese beetle shot in service.  Moreover, the Veteran has not described additional information as to any symptoms experienced or any relationship between a current disability and service.  In the absence of such evidence, the criteria to reopen the finally denied claim have not been met, and the claim must be denied.  

With respect to the claim for a bilateral leg disorder, the VA treatment records show treatment for disabilities affecting the knees and the left hip.  In this respect, they show that he underwent bilateral knee replacements and surgery following a left intertrochanteric fracture.  They also reveal that in July 2011, he sustained a closed left femur distal fracture.  There is no indication, however, that any left leg disability is related to the Veteran's active duty service.  Moreover, they do not show symptoms of or a diagnosis of a right leg disability.  As such, new and material evidence has not been received to reopen the claim.  

Finally, in a recent case, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claims to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claims.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claims.  Moreover, the evidence supporting the Veteran's claims is insufficient to trigger the duty to assist under VCAA.  

III.  Service Connection Claims

In addition to the laws and regulations cited above, as noted in the Introduction, the Veteran served in combat in Korea and is the recipient of the Combat Infantryman Badge and Purple Heart medal, among others.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2011).  

Since the Veteran served in combat, his assertions regarding events during combat are to be presumed if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  They do not relieve the Veteran, however, of providing evidence of a current disability and of any relationship between the current disability and the disability in service.  

A.  Bilateral Knee Disorder 

The Veteran contends that a bilateral knee disorder is the result of climbing mountains in Korea while wearing heavy gear.  The Veteran's service treatment records do show treatment on one occasion in February 1953 for a swollen left knee.  They do not show treatment for a right knee condition.  

From 1953 until 1993, the record is silent for any medical treatment for a bilateral knee disability.  In 1993, he underwent x-rays which revealed degenerative changes.  In April 2003, he underwent a left total knee replacement.  The hospital admission records note that he had "end-stage arthritis" of the left knee.  In January 2007, he underwent a right total knee replacement.  

In June 2007, the Veteran wrote to his VA physician and indicated that the Army lost his service records in a fire.  He described injuring his knees in service after carrying heavy loads while hiking up mountains.  He indicated that the pain did not bother him after he took on another job in service, and post-service he was pain free until "later in life."  

In an August 2007 letter, VA physician Dr. J. M. stated that after considering the Veteran's statement, the Veteran's bilateral knee condition was as likely as not "developed as a result of intense trauma your knees endured while in the service."  

In December 2010, he underwent a VA examination.  The examiner reviewed the Veteran's claims folder.  At such time, the Veteran reported bilateral knee pain since service discharge but indicated that he did not receive medical treatment until 1993.  He attributed the knee pain to carrying heavy loads while serving in Korea.  He noted, however, that after he undertook a less strenuous job during service, his knee pain subsided.  A physical examination revealed some slight soft tissue swelling in the left knee and bilateral, well-healed, longitudinal scars.  X-rays revealed status post knee replacements.  The examiner opined that the bilateral knee disability was less likely related to service.  The examiner reasoned that the Veteran was only treated for a knee condition on one occasion in service and did not receive treatment for forty years following his service discharge.  

In a September 2011 examination addendum, the examiner noted that he reviewed the claims folder again.  He noted that the Veteran was treated on one occasion during service and was not seen for forty years following his discharge.  The examiner noted that review of the x-rays prior to the knee replacement surgeries revealed degenerative osteoarthritis of the knees, which was most likely caused by the aging process.  After considering the Veteran's lay testimony, however, the examiner could not provide a medical opinion without resorting to mere speculation.  

The Board has considered the evidence of record but finds that the preponderance of the evidence is against the claim.  First, the Board acknowledges that the Veteran served in a combat capacity.  Since his duties involving hiking with heavy packs is consistent with the places, types, and circumstances of his service, after applying 38 U.S.C.A. § 1154(b), the Board will presume that he injured his knees during service as alleged.  

However, even though the Veteran established an in-service injury to his knees, he must also submit sufficient evidence of a causal nexus between the in-service event and his or her current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Board affords significant probative weight to the VA examination report.  The report was based on a physical examination of the Veteran, a history, and review of the claims folder.  The opinion that the current knee disability was less likely due to service and due to the aging process was based on sound medical principles.  In this respect, the VA examiner reviewed the pre-surgery x-ray records which described degenerative osteoarthritis.  

The Board acknowledges that the examiner was unable to provide further opinion without resorting to speculation when considering the Veteran's lay testimony.  The examiner explained, however, that she had reviewed the Veteran's lay testimony but had difficulty with the fact that there was no objective evidence of a knee disability upon the conclusion of service of for forty years thereafter.  The Board finds this explanation reasonable.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(Wherein, the Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.)   

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Furthermore, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Id. at 304 (2008). 

Here, the Board affords less probative weight to the October 2007 opinion by Dr. J. M.  First, the examiner did not review the Veteran's service treatment records.  This is significant since the service discharge examination did not reveal any bilateral knee condition.  Moreover, the fact that the Veteran stated that the records were burned in a fire after being advised in VA decisions that his service treatment records were of record is a factor that causes the Board to question the Veteran's credibility.  In addition, the examiner did not review the Veteran's x-ray records.  On the contrary, the VA examiner reviewed the records and noted that they showed arthritic changes consistent with the aging process.  

Moreover, the Veteran has not alleged, and the record does not otherwise show, that he sought post-service treatment for bilateral knee symptoms for many years thereafter.  Indeed, the earliest documented complaint of knee problems was not until 1993.  This lengthy period without treatment is a factor that weighs against a finding of a continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any arthritis was diagnosed within one year of separation and, thus, presumptive service connection for arthritis of the knees is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011).  

However, to the extent that he relates his bilateral knee problems to service, his assertions are not probative.  As a lay person, the Veteran has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current knee disabilities and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

B.  Bilateral Hand Numbness and Wrist Numbness

In June 2008, the Veteran filed a claim seeking entitlement to service connection for bilateral hand and wrist numbness as a secondary condition.  In an undated Report of Contact, he advised the RO personnel that the condition was secondary to his bilateral knee disability.  

The Board herein has denied entitlement to service connection for a bilateral knee disability; hence, no claim may be brought for service connection on a secondary basis.  See 38 C.F.R. § 3.310.  Nevertheless, the Board has reviewed the Veteran's claims folder for evidence that a bilateral hand numbness disability was incurred in or aggravated by service.  Unfortunately, it can find none.  In this respect, the service treatment records do not show complaints or treatment for a disability manifested by hand and wrist numbness.  VA outpatient treatment records do reveal the Veteran's complaints of hand numbness.  For instance, in 1999, he reported numbness in the arms and hands.  The pertinent diagnoses were peripheral neuropathy secondary to diabetes mellitus and carpal tunnel syndrome.  They also reveal reports of pain in the right wrist.  An x-ray revealed degenerative osteoarthritis.  It also revealed deformity in the distal end of the right and left ulna which was thought to be due to old post traumatic changes.  While these records reveal a current disability manifested by hand and wrist numbness and osteoarthritis, there is no competent medical evidence suggesting that the disability is related to the Veteran's active duty service.  Moreover, the Veteran does not attribute the condition directly to active duty service.  

As such, the preponderance of the evidence is against the claims and the claims must be denied.  

C.  Respiratory Disorder and Basal Cell Carcinoma

In June 2008, the Veteran filed a claim seeking service connection for a respiratory disorder and a skin condition which he alleged were secondary to a bilateral knee condition.  As noted, since service connection is not warranted for a bilateral knee condition, the Board has nevertheless reviewed whether service connection is warranted as directly due to service.  

The Board has reviewed the record but finds that the preponderance of the evidence is against the claims.  First, the Veteran's service treatment records show that he was treated for bronchopneumonia in June 1952.  However, at his separation examination in 1953, he did not report any current respiratory symptoms and no respiratory disability was found on examination.  The records do not show complaints or treatment for any skin condition.  

Similarly, the VA records associated with the Veteran's claims folder do not show treatment for a respiratory condition or a skin condition.  While the records include occasional chest x-rays, they do not show complaints or treatment for a chronic respiratory disability.  Similarly, while the VA records mention past visits to a dermatology clinic in 1996, they do not show treatment for any skin condition since the initiation of the current claim.  

As such, as the Veteran has not presented evidence of a current disability, the claims must be denied.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

D.  Hypertension

In June 2008, the Veteran filed a claim seeking entitlement to service connection for hypertension, which he alleged was secondary to his knee condition.  As noted, service connection is not warranted for a bilateral knee condition.  Nevertheless, the Board has reviewed the Veteran's claims folder for evidence that hypertension was incurred in or aggravated by service.   

The Veteran service treatment records do not reveal reports or complaints of hypertension.  There is no allegation that he had hypertension-related symptoms while serving in combat.  Rather, his separation examination includes a blood pressure reading of 120/72.   

Current VA outpatient treatment records reveal evidence of hypertension.  However, there is no indication that hypertension is related to the Veteran's active duty military service.  Rather, a September 1999 VA treatment record noted a history of hypertension for five years.  As such, the criteria for service connection have not been met and the claim must be denied.  

E.  Tinnitus

In July 2008, the Veteran filed a claim seeking service connection for tinnitus.  He did not describe the condition or how it affects him in his activities of daily living.  He underwent a VA audiologic examination in March 2009.  Therein, the examiner noted that the Veteran's whispered voice tests during active duty were 15/15.  While the Veteran described exposure to acoustic trauma during service, when specifically asked if he had current complaints of tinnitus, the Veteran responded "No."  

"Tinnitus" is defined as a noise in the ears, such as ringing, buzzing, roaring or clicking.  Dorland's Illustrated Medical Dictionary 1956 (31st ed.2007).  Tinnitus is a disability that is diagnosed based on subjective reports.  

Here, it is unclear why the Veteran initially claimed tinnitus but then denied it upon examination in March 2009.  There is no indication in the record that the Veteran did not understand the question that was asked.  Moreover, the remainder of the Veteran's VA outpatient treatment records do not contain reports of tinnitus.  

As such, in the absence of a current disability, the Board has no choice but to deny the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich; Gilpin, Supra. 



F.  Colon Disorder, Prostate Cancer and Diabetes Mellitus

The record reveals that the Veteran has been diagnosed with prostate cancer in 2008 and diabetes mellitus diagnosed in 2004.  In a June 2008 letter, the Veteran indicated that bouts of diarrhea began in 2001.  While the Veteran contends that these conditions are secondary to a non-service-connected knee condition, the Board has reviewed the record for any evidence that they are otherwise related to service.  

Here, the service treatment records do not show reports of diarrhea or for symptoms of a prostate disability or diabetes.  In addition, there are no reports of continuity of any symptoms since service discharge.  While the evidence shows current treatment for these conditions, there is no indication that they are related to the Veteran's active military service.  

In making this determination, the Board acknowledges that certain veterans who served in Korea along the DMZ were exposed to herbicide agents that are presumptively linked to the development of diabetes mellitus and certain cancers.  However, the presumption of herbicide exposure only applies to Veteran who served in that area between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  

G.  Back Disorder

In June 2008, the Veteran filed a claim seeking service connection for a back disorder as secondary to a bilateral knee condition.  No contention was made regarding the incurrence of a back condition in service or any continuity of symptomatology since service discharge.  

The Veteran's service treatment records do not show treatment for any low back condition and upon service discharge, a musculoskeletal examination was normal.  

In an August 2007 letter, Dr. J. M. noted the Veteran's history that he recently developed back pain which was due to the altered gait from his knee pain.  She stated that it was as likely as not the back pain "evolved from the altered body mechanics due to your knee pain."  

During the VA examination in December 2010, the Veteran stated that his back pain started in 1966 with no injuries while he was working in a restaurant.  He did not seek medical care.  A physical examination revealed lumbar spine degenerative disk disease and cervical spine degenerative disk disease.  The examiner opined that the back condition started in 1966 and was not related to the Veteran's service.  In a September 2011 addendum, the examiner stated that the Veteran's osteoarthritis of the lumbar and cervical spine was most likely caused by the aging process.  He could not provide further medical opinion as to whether the back condition was incurred during service without resort to speculation.  

The Board has reviewed this evidence and the Veteran's VA outpatient treatment records and finds that the preponderance of the evidence is against the claim.  First, while the Veteran served in combat, there is no allegation that the back condition was incurred during combat operations.  Thus, there is no need to apply 38 U.S.C.A. § 1154 to presume a back injury during service.  Indeed, the service discharge examination notes a normal back.  Moreover, there is no evidence that he had arthritis of the spine within the first post-service year.  Rather, based on the Veteran's own statements, the back condition started many years following service in 1966.  The VA examiner who reviewed the Veteran's claims file found no evidence of a back condition during service and Dr. J. M. only describes the back condition as recent.  While the condition may be aggravated by his bilateral knee disability, the Veteran is not service-connected for such disability.  Hence, service connection may not be granted on a secondary basis.   

In sum, there is no evidence of a back condition in service or until many years after service, and no competent or credible evidence linking a current back condition to service.  As the preponderance of the evidence therefore is against the claim, service connection for a back disorder must be denied.   


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for malaria is denied.  

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for dizziness and residuals of a Japanese beetle shot is denied.  

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for a bilateral leg disability is denied.  

Entitlement to service connection for a bilateral knee disability, including arthritis, is denied.  

Entitlement to service connection for bilateral hand numbness is denied.  

Entitlement to service connection for a respiratory disorder is denied.  

Entitlement to service connection for basal cell carcinoma (also claimed as a skin condition) is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for bilateral wrist numbness is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a colon disorder (also claimed as diarrhea), is denied.  

Entitlement to service connection for a prostate disorder is denied.  

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for a back disorder is denied.  



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


